Title: 1774. Septr. 11. Sunday.
From: Adams, John
To: 


       There is such a quick and constant Succession of new Scenes, Characters, Persons, and Events turning up before me that I cant keep any regular Account.
       This Mr. Reed is a very sensible and accomplished Lawyer of an amiable Disposition—soft, tender, friendly, &c. He is a friend to his Country and to Liberty.
       Mr. Reed was so kind as to wait on us to Mr. Sprouts Meeting, where we heard Mr. Spencer. These Ministers all preach without Notes.
       We had an Opportunity of seeing the Custom of the Presbyterians in administering the Sacrament. The Communicants all came to a Row of Seats, placed on each Side of a narrow Table spread in the Middle of the Alley reaching from the Deacons Seat to the front of the House. Three setts of Persons of both sexes, came in Succession. Each new sett had the Bread and the Cup given to them by a new Minister—Mr. Sprout first, Mr. Treat next and Mr. Spencer last. Each Communicant has a token, which he delivers to the Deacons or Elders, I dont know which they call em.
       As We came out of Meeting a Mr. Webster join’d us, who has just come from Boston, and has been a generous Benefactor to it, in its Distresses. He says he was at the Town Meeting, and he thinks they managed their Affairs with great Symplicity, Moderation, and Discretion.
       Dined at Mr. Willings, who is a Judge of the Supream Court here, with the Gentlemen from Virginia, Maryland and New York. A most splendid Feast again—Turtle and every Thing else.
       Mr. Willing told us a Story of a Lawyer here, who the other Day, gave him upon the Bench the following Answer, to a Question Why the Lawyers were so increased.
       
        “You ask me why Lawyers so much are increas’d
        Tho most of the Country already are fleec’d
        The Reason I’m sure is most strikingly plain
        The Sheep are oft sheered yet the Wool grows again
        And tho you may think e’er so odd of the Matter
        The oft’ner they’re fleeced, the Wool grows the better
        Thus downy-chin’d Boys as oft I have heard
        By frequently shaving obtain a large Beard.”
       
       By Mr. Peters, written at the Bar and given to a Judge Mr. Willing, who had asked the Question at Dinner, in Pleasantry.
       Mr. Willing is the most sociable, agreable Man of all. He told us of a Law of this Place, that whereas oysters, between the Months of May and Septr. were found to be unwholesome food, if any were brought to Markett they should be forfeited and given to the Poor.
       We drank Coffee, and then Reed, Cushing and I strolled, to the Moravian Evening Lecture where we heard soft, sweet Music and a dutchified english Prayer and Preachment.
      